IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                           FEBRUARY 1999 SESSION          FILED
                                                              July 7, 1999

                                                         Cecil Crowson, Jr.
                                                        Appellate Court Clerk
STATE OF TENNESSEE,           )
                              )     C.C.A. No. 02C01-9806-CC-00171
      Appellee,               )
                              )     Hardin County
v.                            )
                              )     Honorable C. Creed McGinley, Judge
CHADD C. BLOCKER,             )
                              )     (Reckless Endangerment; Evading Arrest)
      Appellant.              )




FOR THE APPELLANT:                  FOR THE APPELLEE:

Chadd C. Blocker, pro se            John Knox Walkup
#289334, M.L.R.C. F-2-8             Attorney General & Reporter
6000 State Road
Memphis, TN 38134                   J. Ross Dyer
                                    Assistant Attorney General
                                    425 Fifth Avenue North
                                    Nashville, TN 37243-0493

                                    G. Robert Radford
                                    District Attorney General
                                    111 Church Street
                                    P. O. Box 686
                                    Huntingdon, TN 38344-0686

                                    John W. Overton, Jr.
                                    Assistant District Attorney General
                                    P. O. Box 484
                                    Savannah, TN 38372-0484




OPINION FILED: _____________________________


AFFIRMED


JAMES C. BEASLEY, SR., SPECIAL JUDGE


                                  OPINION
         The defendant, Chadd C. Blocker, was charged in a two-count indictment with

aggravated assault and evading arrest while operating a motor vehicle, thereby creating

a risk of death or injury to innocent bystanders or other third parties. A Hardin County jury

found him guilty of the lesser included offenses of reckless endangerment and evading

arrest while operating a motor vehicle. The defendant was sentenced as a Range III,

persistent offender to six years on each count with the sentences to be served

concurrently.



         In the sole issue raised in this appeal as of right, the defendant contends that he

was tried, convicted, and sentenced without the benefit of competent legal counsel.

However, it is abundantly clear from the record that the defendant requested and was

granted the right to represent himself; thus, the actual issue before us is whether the

defendant knowingly and intelligently waived his right to counsel. After a careful review of

the record and applicable law, we conclude that he did and affirm the judgment of the trial

court.



         A criminal defendant has the constitutional right to represent himself in a trial.

Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975); State v.

Burkhart, 541 S.W.2d 365 (Tenn. 1976). He also has the constitutional right to counsel to

assist him in his defense. In cases where an accused represents himself, the question is

whether the defendant knowingly and voluntarily waives the right to counsel. Our rules of

procedure provide that an indigent defendant is entitled to appointment of counsel unless

he executes a waiver of counsel. Tenn. R. Crim. P. 44(a). This rule requires the trial judge

to advise the defendant of his right to counsel and determine if the waiver is a knowing and

intelligent waiver of counsel. The waiver must be in writing and spread upon the minutes

of the court. State v. Armes, 673 S.W.2d 174, 177 (Tenn. Crim. App.), per. app. denied

(Tenn. 1984).



         At his arraignment, the defendant declined the trial court’s offer to appoint the public



                                                2
defender, insisting that he did not need a lawyer. The defendant felt that he would be

found not guilty if he was allowed to personally tell the jury his side of the case. The

defendant further stated that he wished to waive his right to counsel and exercise his

constitutional right to represent himself. He also demanded a speedy trial.1



      On the day of trial, the trial judge again advised the defendant of his right to

appointed counsel, but that he was not required to accept appointed counsel and that he

had the constitutional right to represent himself. This prompted the following dialogue:

             DEFENDANT BLOCKER: Yes, sir. I have a question.

             THE COURT: Okay.

             DEFENDANT BLOCKER: I mean, to be honest with you, I
             don’t know that much about the law, but I just feel -- I don’t
             know. I would like for him to tell me, you know, certain things.

             THE COURT: Well, I told you on Monday that I will require the
             Public Defender to be physically present today so that you can
             consult with him at any time.

             DEFENDANT BLOCKER: Yes, sir.

             THE COURT: And he is, in fact, in the courtroom. He’s
             seated right there on the front rail.

             You might move a little closer to him.

             And he’ll be there. Will that serve your needs as you wish
             them, sir?

             DEFENDANT BLOCKER: Yes, sir. The only reason I want to
             represent myself is I want to talk to the 12 people. And I just
             don’t believe that he can do it better than I can because it’s my
             story. That’s the reason I’m doing what I’m doing.



      After further discussion of the possible advantages and disadvantages of self-

representation, the trial judge asked the defendant if he understood these things and the

defendant responded affirmatively. At one point, the defendant informed the trial judge

that he was of “sane and sound mind,” to which the judge responded that he had no

reason to question that fact. The trial judge went on to say:

             As a matter of fact, you seem to be very well informed. You
             seem to have made this decision on your own and it seems to

      1
       A transcript of the arraignment hearing is not included in the record, but the
defendant acknowledged at a later hearing that this occurred at that hearing.

                                            3
              be a well informed and reasonable decision. I would say that.
              Do you wish to represent yourself?

The defendant responded, “Yes, sir,” and then inquired about the procedure if he decided

to testify and about how to introduce exhibits. He also requested and was granted copies

of the statements of all witnesses.



       Before accepting and filing the defendant’s written waiver of counsel, the trial court

made final inquiry and received the following responses from the defendant.

              THE COURT: But the main thing is I want to make sure you
              understand you’ve got the right to a lawyer. You’re telling me
              today you want to represent yourself; is that true?

              DEFENDANT BLOCKER:             Yes, sir, with his assistance
              (emphasis added).

              THE COURT: Okay. Come on up.

              He’ll assist you as co-counsel; okay? You can ask him
              anything you want to during this process at any time; okay? Is
              that fair enough?

              DEFENDANT BLOCKER: Yes, sir.


We are unable to determine from this record just how much assistance was rendered by

the public defender but, on at least two occasions, he spoke for the defendant during

bench conferences. Clearly he was available for unlimited assistance as required and/or

desired by the defendant.



       The record reveals that prior to accepting the written waiver of counsel, the trial

court patiently and repeatedly advised the defendant of his right to counsel, answered

many procedural questions, and pointed out difficulties to be faced during self-

representation. Through it all, the defendant, who is no novice to court proceedings,

insisted upon his right to represent himself until finally he modified his demand for self-

representation to include assistance from the public defender. The trial court then directed

the public defender to assist as “co-counsel.”



       We do not reach the question of whether this arraignment constituted “hybrid

representation” as discussed in State v. Franklin, 714 S.W.2d 252, 258 (Tenn. 1986). We


                                             4
are convinced, from our review of this record, that the defendant was aware of the dangers

and disadvantages of self-representation and was fully aware of what he was doing when

he knowingly and intelligently waived his right to counsel.



       Likewise without merit is the defendant’s claim that he was denied equal protection

by the trial court ignoring his repeated requests for legal materials which would have

enabled him to become competent in legal matters. He cites no specific request or denial,

and our search of the record reveals none. On the other hand, we find the defendant

quoted from the “Code” and cited case law during the trial. Furthermore, a defendant who

elects to represent himself cannot thereafter complain that the quality of his own defense

amounted to a denial of the effective assistance of counsel. A pro se defendant assumes

the responsibility for his inadequacies. State v. Bradford, 973 S.W.2d 937, 943-44 (Tenn.

Crim. App. 1997), per. app. denied (Tenn. 1998) (citing Faretta v. California, 422 U.S. 806,

834; 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562, n.46 (1975) and Cole v. State, 798 S.W.2d 261,

264 (Tenn. Crim. App.), per. app. denied (Tenn. 1990)). “Technical legal knowledge, as

such, was not relevant to an assessment of his knowing exercise of the right to defend

himself.” State v. Northington, 667 S.W.2d 57, 61 (Tenn. 1984) (quoting Faretta, 422 U.S.

at 836, 95 S.Ct. at 2541).



       For the reasons set forth above, the judgment of the trial court is affirmed.




                                          ________________________________________
                                          JAMES C. BEASLEY, SR., SPECIAL JUDGE




                                             5
CONCUR:




___________________________________
JOHN H. PEAY, JUDGE




___________________________________
JOE G. RILEY, JUDGE




                                  6